Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 1 of 14   PageID #:
                                   7882


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 PHILADELPHIA INDEMNITY        )          CIVIL NO. 17-00435-SOM-RT
 INSURANCE COMPANY,            )
                               )          ORDER DENYING DEFENDANTS’
           Plaintiff,          )          SECOND MOTION FOR A NEW TRIAL
                               )
      vs.                      )
                               )
 OHANA CONTROL SYSTEMS, INC., )
 a Hawaii Corporation, AMIR    )
 BOROCHOV, and LINDA KINJO,    )
                               )
           Defendants.         )
 _____________________________ )

      ORDER DENYING DEFENDANTS’ SECOND MOTION FOR A NEW TRIAL

 I.         INTRODUCTION.

            A jury found that Defendants Ohana Control Systems,

 Inc., Amir Borochov, and Linda Kinjo had breached a contract with

 their bonding company, Plaintiff Philadelphia Indemnity Insurance

 Company by, among other things, failing to respond to

 Philadelphia Indemnity’s request that they post collateral to

 cover the bonding company’s potential exposure on third-party

 claims against Defendants.      After the jury returned its verdict,

 Philadelphia Indemnity filed a post-trial motion asking this

 court to order the equitable remedy of specific performance of

 Defendants’ agreement to post collateral.        This court granted the

 motion and ordered Defendants to collectively deposit with

 Philadelphia Indemnity $698,515 in cash as collateral.          ECF No.

 246, PageID     # 5767.   Defendants now assert that, because this

 court did not hold an evidentiary hearing, the proceeding on
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 2 of 14   PageID #:
                                   7883


 Philadelphia Indemnity’s request for an equitable remedy was

 unfair, and they are entitled to a new trial.         This court

 disagrees.    Defendants have never shown that an evidentiary

 hearing was necessary.

 II.          BACKGROUND.

              A.   Factual Background.

              The facts underlying this case are discussed in detail

 in this court’s order granting Philadelphia Indemnity’s motion

 for specific performance.      ECF No. 246.    The court notes the

 underlying facts only briefly here.        In 2012, Ohana successfully

 bid on several contracts to install fire alarm systems at public

 schools for the State of Hawaii.         As a condition of the

 contracts, Ohana obtained performance bonds from Philadelphia

 Indemnity.    Under the terms of those bonds, if Ohana defaulted on

 the fire alarm contracts, the State could require Philadelphia

 Indemnity to pay the cost of completing the work.

              In return for providing the bonds that allowed Ohana to

 secure the construction contracts, Philadelphia Indemnity,

 besides charging a premium, required Defendants to sign a General

 Indemnity Agreement.       That agreement allowed Philadelphia

 Indemnity to seek indemnification from Defendants if the State

 made a claim against Philadelphia Indemnity under the performance

 bonds.   Philadelphia Indemnity also retained the right to require




                                      2
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 3 of 14   PageID #:
                                   7884


 Defendants to post collateral while it investigated any claims

 made against the bonds.

              After a dispute concerning payment arose between the

 State and Ohana, Ohana stopped work on three of its contracts

 with the State.    The State then declared Ohana in default and

 turned to Philadelphia Indemnity to complete the work.          On March

 27, 2017, in accordance with the parties’ agreement, Philadelphia

 Indemnity asked Defendants to post collateral to cover its

 potential losses.     Defendants posted no collateral, and

 Philadelphia Indemnity filed this action.

              B.   Procedural Background.

              Count I of Philadelphia Indemnity’s complaint (the only

 one of Philadelphia Indemnity’s claims submitted to the jury)

 alleged that Defendants had breached the General Indemnity

 Agreement.    ECF No. 1, PageID # 10-12.      Defendants filed

 counterclaims.    ECF No. 37.    Counterclaim I (Breach of Contract),

 Counterclaim III (Misrepresentation), and Counterclaim VII

 (Fraud) were submitted to the jury, with Defendants voluntarily

 dismissing their remaining counterclaims.

              On February 7, 2020, the jury returned a verdict.         As

 to Count I, the jury found that Defendants had breached the

 General Indemnity Agreement by failing to indemnify Philadelphia

 Indemnity for the costs incurred in investigating the State of

 Hawaii’s claims against the bonds and by failing to post


                                      3
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 4 of 14   PageID #:
                                   7885


 collateral.    ECF No. 229, PageID # 4664-65.       The jury awarded

 Philadelphia Indemnity $20,260.93 in damages, the court having

 reserved for post-trial proceedings the issue of the amount of

 any collateral to be posted, which the parties agreed was an

 equitable remedy not subject to jury trial. Id. at 4665.            The

 jury also found that Philadelphia Indemnity was not liable with

 respect to any of Defendants’ counterclaims.         Id. at 4666-68.

              Both parties filed post-trial motions.      Defendants

 moved for a new trial on the ground that this court had imposed

 unreasonable time limits during trial that prevented them from

 introducing important evidence.       ECF No. 235.    This court denied

 Defendants’ motion.     It ruled that the time limits it imposed

 were reasonable, that during trial Defendants had failed to

 identify specific evidence that they did not have time to

 introduce, and that Defendants themselves were responsible for

 any inability to introduce more evidence.        ECF No. 260, PageID #

 5924-5933.

              Philadelphia Indemnity, for its part, filed a motion

 asking the court to order Defendants to specifically perform

 their contractual obligations by posting $685,515 in collateral.

 ECF No. 231, PageID # 4674.      This court granted that motion.          ECF

 No. 246.   The court explained that a “‘demand for collateral is

 reasonable if the sum demanded is commensurate with the claims

 made against [Philadelphia Indemnity],’” unless the claims were


                                      4
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 5 of 14   PageID #:
                                   7886


 frivolous.     Id. at 5761-62 (quoting Developers Sur. & Indem. Co.

 v. DKSL, LLC, 2018 WL 1177918, at *6 (D. Haw. Mar. 6, 2018)).

 The State of Hawaii sought $1.3 million from Philadelphia

 Indemnity.1    In light of that claim, Philadelphia Indemnity’s

 estimate that it could suffer losses of up to $685,515 (the penal

 sum of the bonds) was not frivolous.       Id. at 5761-5767.

 Accordingly, Philadelphia Indemnity was entitled to the requested

 amount of collateral.2     Id.   Defendants have now filed a second

 motion for a new trial challenging that decision.

 III.         LEGAL STANDARD.

              Defendants move under Rule 59(a) of the Federal Rules



        1
          In their second new trial motion, Defendants suggested
 for the first time that the correspondence Philadelphia Indemnity
 received from the State was not a “claim.” See, e.g., ECF No.
 262, PageID # 5952. However, the evidence amply supports this
 court’s finding that the State had made a claim against
 Philadelphia. Defendants acknowledge that State Deputy Attorney
 General Ann Horiuchi transmitted a letter to Philadelphia
 Indemnity that indicated that completing the contracts at issue
 would cost more than $1.3 million. Moreover, at trial
 Philadelphia’s representatives testified that they were engaged
 in negotiations with the State over the amounts claimed in
 Horiuchi’s letter. In light of the relationship between
 Philadelphia Indemnity and the State, Philadelphia Indemnity
 appropriately construed the letter as a preliminary claim against
 the bonds.
        2
         Defendants repeatedly assert that the order directing
 them to post collateral was a remedy for the quia timet claim
 asserted in Count III of the complaint. See, e.g., ECF No. 262,
 PageID # 5951; ECF No. 278, PageID # 6306. However, this court
 dismissed Count III as moot after it set a deadline by which
 Defendants were to post collateral as an equitable remedy
 relating to Defendants’ breach of contract (Philadelphia
 Indemnity’s Count I). ECF No. 246, PageID # 5767-69.

                                      5
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 6 of 14   PageID #:
                                   7887


 of Civil Procedure, which provides that a court may grant a new

 trial “for any reason for which a new trial has heretofore been

 granted in an action at law in federal court.”         Rule 59 does not

 expressly enumerate the grounds on which a motion for a new trial

 may be granted.    Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020,

 1035 (9th Cir. 2003).     Rather, it says only that the court is

 “bound by those grounds that have been historically recognized.”

 Id.   Historically recognized grounds for a new trial include a

 verdict that is against the weight of the evidence, damages that

 are excessive, or a trial that was not fair to the moving party.

 Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007).

 Under Rule 59, a court may order a new trial only if, after

 weighing the evidence, the court concludes that “the verdict is

 contrary to the clear weight of the evidence, is based upon false

 or perjurious evidence, or to prevent a miscarriage of justice.”

 Id. (quoting Passantino v. Johnson & Johnson Consumer Prods.,

 Inc., 212 F.3d 493, 510 n.15 (9th Cir. 2000)).

            As noted earlier, this is Defendants’ second motion

 purporting to seek a new trial.       The earlier motion sought a

 chance to redo what had been presented to the jury.          The present

 motion seeks an evidentiary hearing on Philadelphia Indemnity’s

 post-trial specific performance motion going to how much

 collateral needed to be posted.       To the extent Defendants

 consider a trial to require an evidentiary hearing, there was no


                                      6
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 7 of 14   PageID #:
                                   7888


 trial on the amount of collateral, so the concept of a new trial

 on that issue appears anomalous.         This court determined the

 collateral amount following receipt of briefs and a hearing

 consisting of arguments by counsel.

            Certainly, had any party persuaded this court that an

 evidentiary hearing was needed to decide the collateral amount,

 that would have been handled just like a bench trial, given the

 parties’ agreement that the setting of any collateral amount was

 a matter sounding in equity.      But, having held no evidentiary

 hearing, this court wonders why Defendants say they are seeking

 “a new trial” on the amount of collateral.        At the hearing on

 this motion, this court discussed with the attorneys the issue of

 whether Defendants might really be seeking “to alter or amend”

 the judgment under Rule 59(e).

            “There are three basic grounds upon which a Rule 59(e)

 motion may be granted: 1) newly discovered or previously

 unavailable evidence; 2) a manifest error of law or fact upon

 which the judgment is based or manifest injustice; and 3) an

 intervening change in controlling law.”         Lee v. Field, 2016 WL

 5934694, at *3 (D. Haw. Oct. 12, 2016).        “Clear error occurs when

 ‘the reviewing court on the entire record is left with the

 definite and firm conviction that a mistake has been committed.”

 Id. (quotation marks omitted).       “Reconsideration of a judgment

 after its entry is an extraordinary remedy which should be used


                                      7
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 8 of 14   PageID #:
                                   7889


 sparingly.”     Id. (brackets and quotation marks omitted).         The

 parties identified no prejudice to this court’s proceeding as if

 the motion for “a new trial” were a Rule 59(e) motion.

 IV.         ANALYSIS.

             Defendants contend that the proceedings on Philadelphia

 Indemnity’s specific performance claim were unfair because this

 court failed to hold an evidentiary hearing.         See ECF No. 262,

 PageID # 5959.      According to Defendants, that meant that they

 “were not afforded a sufficient opportunity to present their best

 defense.”     Id.   Yet, in their opposition to Philadelphia

 Indemnity’s motion for specific performance, Defendants made only

  a cursory request for an evidentiary hearing, providing no basis

 for their claim that an evidentiary hearing was necessary.

 Defendants’ new trial motion introduces new arguments.          Moreover,

 the evidence that Defendants now claim they should have been

 allowed to introduce would have been cumulative.

             In their opposition to Philadelphia Indemnity’s motion

 for specific performance, Defendants included only a single

 paragraph relating to a possible evidentiary hearing:

             In order to fully and fairly flesh out the
             issues raised herein, an evidentiary hearing
             will have to be held. Defendants were not
             permitted due to time constraints to
             introduce all of its [sic] evidence.
             Defendants request enough time in which to
             enter the exhibits and explain the same that
             were mentioned in this memorandum.

 ECF No. 234, PageID # 5177 (emphasis added).         Thus, Defendants’

                                      8
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 9 of 14   PageID #:
                                   7890


 only argument was that an evidentiary hearing was necessary “to

 enter the exhibits and explain the same that were mentioned in

 this memorandum.”     Nothing in the record suggested a need to hold

 an evidentiary hearing for that purpose.        This court fully

 considered the evidence submitted by Defendants before granting

 Philadelphia Indemnity’s specific performance motion.

            Indeed, Defendants do not now attempt to show that this

 court erred by rejecting their earlier argument going to a need

 “to enter the exhibits and explain the same.”         Instead,

 Defendants now contend that they needed an evidentiary hearing to

 introduce other evidence that they say they did not have time to

 introduce during the trial itself.       Defendants do not explain why

 they could not have identified this evidence3 in their opposition

 to Philadelphia Indemnity’s specific performance motion.

 Moreover, because Defendants did not make this argument earlier,

 they cannot obtain a new trial on this ground, assuming

 Defendants are proceeding under Rule 59(a).         See Banister v.

 Davis, 140 S. Ct. 1698, 1703 (2020) (explaining that, in ruling

 on a Rule 59(e) motion, “courts will not address new arguments or

 evidence that the moving party could have raised before the

 decision issued”).


      3
         To the extent Defendants contend that an evidentiary
 hearing was necessary so that this court could hear testimony
 from various witnesses, Defendants do not explain why they did
 not describe that testimony in their earlier opposition to
 Philadelphia Indemnity’s specific performance motion.

                                      9
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 10 of 14   PageID #:
                                   7891


              In any event, the evidence Defendants now claim they

 should have been allowed to introduce would not have affected

 this court’s earlier decision ordering specific performance.            The

 legal standard set forth by the court in its decision on

 Philadelphia Indemnity’s motion for specific performance is

 crucial here.    Philadelphia Indemnity sought collateral to ensure

 that it would be indemnified against claims asserted by the State

 of Hawaii.    In ruling on that request, this court explained that

 it did not have to decide the merits of the State’s claims to

 order Defendants to post collateral.        ECF No. 246, PageID # 5761-

 62.   To the contrary, Philadelphia Indemnity was entitled to

 collateral as long as the State’s claims were not frivolous.            Id.

              Under that standard, all of the evidence Defendants now

 seek to introduce would have been cumulative.         In ruling on the

 specific performance motion, this court recognized that

 Defendants had argued that the State’s claim against Philadelphia

 Indemnity was frivolous for three reasons: (1) when Ohana stopped

 working on the projects, it would have only cost the State

 $20,000 to complete the contracts; (2) the bills submitted by the

 contractor that replaced Ohana, Wasa Electric, were inflated; and

 (3) the State was asking Philadelphia Indemnity to pay for work

 outside the scope of the original contracts.         Id. at 5762-64.

              But it is hard to deem a claim frivolous if there is

 some evidence on both sides.       And on all three issues, evidence


                                     10
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 11 of 14   PageID #:
                                   7892


 existed that would have permitted Philadelphia Indemnity to

 reasonably conclude that the State’s claims were legitimate.

 Although Defendants claimed that the projects could have been

 easily completed, some evidence indicated that Ohana’s work was

 faulty and needed to be redone.4         Id. at 5673.   Similarly, while

 Defendants claimed that Wasa’s bills were inflated, Philadelphia

 Indemnity could have reasonably worried that it might have to pay

 all or much of what Wasa had billed, given the State’s approval

 of Wasa’s estimates, which arguably included the cost of redoing

 Ohana’s work.5    Id. at 5764-65.     Finally, although this court

 recognized that Wasa’s work went beyond the scope of the initial

 contracts, it explained that Philadelphia Indemnity could

 nevertheless have reasonably concluded that it might be liable

 for new work.    Id. at 5766.

             Defendants now contend that they should have been

 allowed to present more evidence on their side of the scale.            The



       4
         Defendants maintain that this evidence was hearsay. See
 ECF No. 262, PageID # 5961. However, Defendants’ own exhibits
 discussed the potential problems with Ohana’s work. See ECF No.
 246, PageID # 5763. Moreover, this court did not cite those
 exhibits to show that Ohana’s work was defective. Instead, it
 cited the exhibits to show that Philadelphia Indemnity could have
 reasonably concluded that the work was defective.
       5
         The State had limited incentive to let Wasa just run
 wild. Although the State apparently claims that Philadelphia
 Indemnity is liable for all of Wasa’s bills, the bonds signed by
 Philadelphia Indemnity limit its liability to just under
 $700,000. The State had no guarantee that Philadelphia Indemnity
 would pay Wasa’s bills for $1.3 million.

                                     11
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 12 of 14   PageID #:
                                   7893


 evidence they point to would arguably have provided further

 support for their assertions that (1) Ohana had substantially

 completed the contracts at issue, ECF No. 262, PageID # 5953, see

 also ECF No. 278, PageID # 6309; (2) Wasa Electric had

 overcharged the State, ECF No. 278, PageID # 6309; and (3) Wasa’s

 work went beyond the scope of the original contracts.           ECF No.

 262, PageID # 5953, see also ECF No. 278, PageID # 6310.             But

 none of that evidence would change this court’s conclusion that,

 because there is some evidence going the other way, the State’s

 claims cannot be said to have been frivolous.         Even if that

 evidence might be relevant in an action requiring a final

 decision on the merits of the State’s claim, it would not have

 changed the outcome here.

             Moreover, most of the witnesses Defendants now claim

 they would have called at an evidentiary hearing are the same

 witnesses that they cited in their first motion for a new trial.

 This court discussed certain witnesses in detail in denying that

 motion:

             Of the six witnesses Defendants said they
             would have presented, two (Amir Borochov and
             James Ho) did testify at trial. Defendants
             say they wanted to elicit further testimony
             from them, but it is not at all clear that
             Defendants could not have organized their
             direct examinations to ensure that all
             critical information was presented.

             Two of the six witnesses (Fu Xiang Wang and
             Song Lin Zhang) appear to be expert
             witnesses. Because Defendants failed to

                                     12
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 13 of 14   PageID #:
                                   7894


             adhere to discovery deadlines, this court
             precluded the introduction of certain expert
             testimony in its rulings on motions in limine
             and at trial. Defendants have not shown that
             these two witnesses would have been permitted
             to testify had time permitted.

             The two remaining witnesses (Dan Colton and
             Craig Kanai) that Defendants say they would
             have called appear to have been scheduled to
             provide testimony about how the construction
             contracts between Ohana and the State were
             handled. Defendants say that Colton, an
             Ohana employee, would have testified about
             “the progress of each project, what needed to
             be completed and his interactions with each
             project manager.” There was considerable
             testimony about this subject during trial.
             To the extent Defendants wanted to justify
             their actions in handling the construction
             contracts and to critique the State’s
             approach to their work, that is a matter that
             did not require more testimony. Similarly,
             Kanai’s proposed testimony goes more to
             Ohana’s dispute with the State than to
             Ohana’s dispute with Philadelphia Indemnity
             that is the subject of this case. Kanai
             worked for Wasa Electric, the company that
             ended up working on the fire alarm projects
             after Ohana, citing a lack of payment by the
             State, declined to do more work until payment
             was made. Ohana contended at trial that the
             State hired Wasa Electric to do work beyond
             what Ohana had been hired to do, and that the
             State then unreasonably sought to recover
             from Ohana and/or Philadelphia Indemnity the
             costs of having Wasa Electric do that
             purportedly extra work. According to Ohana,
             Kanai would have testified about the scope of
             work to be done on the fire alarm systems and
             “the difference between the work he bid and
             the original contract work that Ohana bid and
             contracted for.” This subject was
             sufficiently covered at trial.

 ECF No. 260, PageID # 5929-31.       That reasoning applies equally

 here.   Even if Defendants had asked this court to hold an

                                     13
Case 1:17-cv-00435-SOM-RT Document 304 Filed 06/26/20 Page 14 of 14    PageID #:
                                   7895


 evidentiary hearing on these grounds earlier, this court would

 have ruled that a hearing was not necessary.6

             This court cannot discern either a miscarriage of

 justice warranting a new trial under Rule 59(a), or a manifest

 error of law or fact or manifest injustice warranting an

 alteration of or amendment to the judgment under Rule 59(e).

 V.          CONCLUSION.

             Defendants’ second motion for a new trial is denied.

             DATED: Honolulu, Hawaii, June 26, 2020.

                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 Philadelphia Indemnity Insurance Co. v. Ohana Control Sys., Inc., Civ. No.
 17-00435 SOM-RT; ORDER DENYING DEFENDANTS’ SECOND MOTION FOR A NEW TRIAL




       6
         At the hearing on this motion, the issue of whether the
 court’s ruling was against the weight of the evidence was raised.
 Although Philadelphia Indemnity apparently believed that
 Defendants were raising this argument, Defendants, in their reply
 brief, explicitly stated that “the Second Motion for New Trial
 does not address itself to the weight of the evidence or the
 court’s decision on the merits of the case[.]” ECF No. 278,
 PageID # 6313. Because Defendants have explicitly disclaimed
 reliance on that argument, this court does not address it
 further.

                                      14
